                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUTH CECETKA, an individual;

                   Plaintiff,                                 4:16CV3140

      vs.
                                                                 ORDER
LINCOLN REGIONAL CENTER, A
State Psychiatric Hospital; et. al;

                   Defendants.


      After conferring with counsel, (Filing No. 147, audio file),

      IT IS ORDERED:

      1)    The jury trial of this case is set to commence before John M. Gerrard,
            Chief United States District Judge, in Courtroom 1, United States
            Courthouse, Lincoln, Nebraska, a 9:00 a.m. on August 19, 2019, or as
            soon thereafter as the case may be called, for a duration of seven (7) trial
            days. This case is subject to the prior trial of criminal cases and other civil
            cases that may be scheduled for trial before this one. Jury selection will be
            held at the commencement of trial.

      2)    The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on August 6, 2019 at 10:00 a.m., and will be conducted
            by internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
            August 5, 2019.

      3)    All parties intend to move for summary judgment. As to all parties, the
            deadline for filing motions to dismiss, motions for summary judgment, and
            any motions challenging the admissibility of expert testimony on Daubert
            or related grounds shall be filed on or before May 21, 2019. Responses to
            those motions shall be filed on or before June 10, 2019. No replies shall
            be filed absent a substantial showing of good cause.

      4)    Motions in limine shall be filed seven days before the pretrial conference.
            It is not the normal practice to hold hearings on motions in limine or to rule
      on them prior to the first day of trial. Counsel should plan accordingly.

5)    The deadlines herein and the trial and pretrial conference settings will not
      be continued absent a substantial showing of good cause.

Dated this 7th day of May, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     2
